Citation Nr: 1301297	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

By way of background, in August 2007, the Veteran filed an application to reopen a previously denied claim for service connection for a right knee disorder.  A November 2011 Board decision granted the Veteran's application to reopen his claim and remanded the matter for further development.  Subsequently, in May 2012, the Veteran's claim was again remanded by the Board for further development.  This matter is now returned to the Board for further review.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO located in Winston-Salem, North Carolina.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June 1978 to June 1981.  He claims entitlement to service connection for a right knee disorder.  Unfortunately, after a thorough review of the claims file, the Board finds that another remand is necessary before a decision may be made on the claim.

By way of background, in November 2011, the Board remanded the Veteran's claim so that, among other things, copies of the Veteran's service treatment records could be associated with the claims file.  The Board acknowledged a February 2008 negative response from the National Personnel Records Center (NPRC), but directed that the RO re-request the records from the National Personnel Records Center (NPRC), and if the records were not able to be located, that the RO send the Veteran notice pursuant to 38 C.F.R. § 3.159(e) and request that the Veteran identify places of treatment in service.

Subsequently, in November 2011, the RO sent another request for the Veteran's service treatment records to NPRC, in response to which a negative reply was received in December 2011.  The RO sent a follow-up request, and in January 2012, NPRC sent a copy of the Veteran's March 1978 enlistment examination report and noted that all available copies of the Veteran's service treatment records from microfiche had been submitted.  

Because NPRC noted that it had copied the Veteran's service treatment records from microfiche but only remitted a copy of the Veteran's enlistment examination report (despite the Veteran's testimony that he was treated for his right knee in service, including a cast for six months), and because the RO did not send notice to the Veteran under 38 C.F.R. § 3.159(e), in May 2012, the Board again remanded the Veteran's claim so that, among other things, the RO would re-request the Veteran's service treatment records from NPRC (albeit the Board acknowledges this was specified in the body of the remand) and so that notice could be provided to the Veteran as required in 38 C.F.R. § 3.159(e).  The Board also directed that the Veteran be advised regarding submitting alternative evidence, such as buddy statements, accident and police reports, etc.

Subsequently, in May and June 2012, the RO provided the Veteran with notice under 38 C.F.R. § 3.159(e) as directed by the Board, including an explanation of alternative evidence.  The RO also requested that the Veteran identify any outstanding treatment records relating to his claim, as well as the dates and locations of in-service treatment for the Veteran's right knee.  No request, however, was sent by the RO to NPRC for the Veteran's service treatment records.  Therefore, regrettably, another remand is necessary so that the RO may re-request copies of the Veteran's service treatment records from NPRC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Re-request once more any additional service treatment records from the NPRC.  If the records are found to be unavailable, this should be specifically noted in the claims file.

2.  All attempts to fulfill the above development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must again notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also notify the Veteran of alternate sources of evidence that can substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


